Name: 2000/574/EC: Commission Decision of 14 September 2000 on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands (notified under document number C(2000) 2688) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  fisheries;  agricultural policy;  trade
 Date Published: 2000-09-23

 Avis juridique important|32000D05742000/574/EC: Commission Decision of 14 September 2000 on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands (notified under document number C(2000) 2688) (Text with EEA relevance) Official Journal L 240 , 23/09/2000 P. 0026 - 0026Commission Decisionof 14 September 2000on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands(notified under document number C(2000) 2688)(Text with EEA relevance)(2000/574/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22 thereof,Whereas:(1) On 2 April 2000 the diagnosis of infectious salmon anaemia (ISA) was confirmed in a group of salmon (Salmo salar) in a sea farm on Fuglafjordur in the Faeroe Islands. This is the first recorded outbreak of ISA on the Faeroe Islands.(2) According to initial information, preliminary steps have been taken by the Faeroe Islands authorities to avoid spreading the disease, including destruction of all the ISA-infected fish and slaughter of all remaining fish on the infected sea farm.(3) Epidemiological investigation of possible infection routes is taking place. Initially, no other aquaculture farms were suspected of being infected with ISA.(4) In the light of the situation, certain protective measures, in order to prevent the introduction of ISA in the Community, must be taken. These measures include a ban on the imports into the Community of live fish belonging to the family Salmonidae, as well as eggs and gametes thereof and specified conditions for the importation of slaughtered salmon.(5) The measures shall remain in force until 1 April 2001.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Member States shall prohibit imports of slaughtered salmon (Salmo salar), sea trout and rainbow trout originating in Faeroe Islands, unless eviscerated.2. Member States shall prohibit imports from the Faeroe Islands of live fish belonging to the family Salmonidae, as well as eggs and gametes thereof.Article 2In derogation to Article 1, Member States may allow the introduction of samples for scientific purposes.Article 3The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision shall apply until 1 April 2001.Article 5This Decision is addressed to the Member States.Done at Brussels, 14 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.